Title: To James Madison from Benjamin Henry Latrobe, 6 July 1810 (Abstract)
From: Latrobe, Benjamin Henry
To: Madison, James


6 July 1810, Washington. Expresses views about that part of the law appropriating $20,000 for public buildings which relates to the “fireproofs” to be erected in the public building west of the President’s House. Observes that the only security that can be attained in safeguarding records from fire is against “fire from without,” since it is evident that in the case of “persons using the rooms, & writing within them by open fire places,… the only security is in the care with which the fires are extinguished or covered in their absence.” “If however a fireproof deposit of papers were so constructed as to be warmed, as a security against damp, by covered flues, and if it were ventilated by tubes passing through the Walls, and if no persons were permitted to introduce fire into it; it would then be perfectly adapted to its purpose.” The building west of the President’s House is well constructed and capable of being vaulted without unduly interrupting public business. The cost of vaulting one set of rooms, using iron doors and shutters and stone door frames, would not exceed $1,750, and two sets of rooms could be completed during the month of August. His proposals, if approved, could be executed by contract, and they are the cheapest and best way to comply with the law.
